Citation Nr: 1727873	
Decision Date: 07/18/17    Archive Date: 07/27/17

DOCKET NO.  11-14 724	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial increased rating in excess of 10 percent for service-connected severe migraine headaches with vertigo prior to November 5, 2016, and a rating in excess of 30 percent thereafter.  

2.  Entitlement to an initial increased rating in excess of 10 percent for service-connected cervical strain with stenosis prior to November 5, 2016, and a rating in excess of 30 percent thereafter.  

3.  Entitlement to service connection for cervical radiculopathy of the bilateral upper extremities.  


REPRESENTATION

Veteran represented by:	K. Kazmierczak, Attorney at Law



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Garcia, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1996 to May 2000, February 2003 to May 2003, and February 2006 to December 2008.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which, in pertinent part, granted service connection for cervical strain (rated at 10 percent) and for severe migraine headaches with vertigo (rated non-compensable), effective December 5, 2008; and denied service connection for cervical radiculopathy.  

During the pendency of the appeal, the RO, in a March 2011 rating decision, granted an initial increased rating of 10 percent for the Veteran's migraine headaches.  In a December 2016 rating decision, it granted increased ratings of 30 percent for both the Veteran's cervical strain and migraine headache disabilities, effective November 5, 2016.  As these decisions do not constitute full grants of the benefits sought, the issues of entitlement to increased ratings for the Veteran's cervical strain and migraine headache disabilities remain on appeal.  See A.B. v. Brown, 6 Vet. App. 35, 38-39 (1993).  

The Board observes that in May 2017, the Veteran submitted evidence in support of his claim, along with a written waiver of initial review of the evidence by the Agency of Original Jurisdiction (AOJ).  As such, the Board may adjudicate the claims without initial review of this evidence by the AOJ.  38 C.F.R. § 20.1304(c).  


FINDINGS OF FACT

1.  For the period prior to November 5, 2016, the Veteran's severe migraine headaches with vertigo was manifested by, or more nearly approximated, characteristic prostrating attacks occurring on an average of once per month.  

2.  For the period beginning November 5, 2016, the preponderance of the evidence is against a finding that the Veteran's severe migraine headaches with vertigo have been manifested by, or have more nearly approximated, very frequent, completely prostrating, and prolonged attacks productive of severe economic inadaptability.  

3.  For the period prior to November 5, 2016, the Veteran's cervical spine disability more nearly approximated forward flexion of the cervical spine to 15 degrees or less.  There was no evidence of unfavorable ankylosis of the Veteran's cervical spine or its functional equivalent.  

4.  For the period beginning November 5, 2016, the Veteran's cervical spine disability has been manifested by forward flexion of the cervical spine to 15 degrees or less.  There is no evidence of unfavorable ankylosis of the Veteran's cervical spine or its functional equivalent.  

5.  Beginning July 15, 2009, the evidence of record supports a finding that the Veteran has had cervical radiculopathy of the right upper extremity with incomplete paralysis of the upper radicular group to a mild degree.  

6.  The preponderance of the evidence is against a finding that the Veteran has had a diagnosis of cervical radiculopathy of the left upper extremity at any time during the course of the appeal.  



CONCLUSIONS OF LAW

1.  For the period prior to November 6, 2015, the criteria for an initial increased rating of 30 percent, but no higher, for the Veteran's severe migraine headaches with vertigo have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.124a, Diagnostic Code 8100 (2016).  

2.  For the period beginning November 6, 2015, the criteria for an increased rating in excess of 30 percent for the Veteran's severe migraine headaches with vertigo have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.124a, Diagnostic Code 8100 (2016).  

3.  For the period prior to November 6, 2015, the criteria for an initial increased rating of 30 percent, but no higher, for the Veteran's cervical spine disability have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5024-5237 (2016).  

4.  For the period beginning November 6, 2015, the criteria for an increased rating in excess of 30 percent for the Veteran's cervical spine disability have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5024-5237 (2016).  

5.  Beginning July 15, 2009, the criteria for a separate, 20 percent rating for radiculopathy of the right upper extremity associated with the Veteran's cervical spine disability have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.71a, Diagnostic Code 5237, Note 1, 4.124a, Diagnostic Code 8510 (2016).  

6.  Service connection for radiculopathy of the left upper extremity associated with the Veteran's cervical spine disability is denied.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.71a, Diagnostic Code 5237, Note 1, 4.124a, Diagnostic Code 8510 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  

As VCAA notice is not generally applicable to claims for initial increased ratings, there is no need to discuss VA's duty to notify the Veteran with respect to these issues, where, as here, he has raised no indication of any prejudice from defective VCAA notice.  See 38 C.F.R. § 3.159(b)(3); see, e.g., Goodwin v. Peake, 22 Vet. App. 128, 136 (2008).  As for the Veteran's claim for service connection, the Veteran received pre-adjudication notice, by letter, in April 2009.  Thus, the Board finds that VA has fulfilled its duty to notify the Veteran.  

VA has also fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate his claims.  See 38 U.S.C.A. § 5103A(a)(1); 38 C.F.R. § 3.159(c).  VA and private treatment records, in addition to lay statements, have been associated with the record.  

The Veteran was also afforded VA examinations pertaining to his claims in April 2009 and November 2016.  In this regard, the Board recognizes that in his August 2010 notice of disagreement and a November 2013 statement, and at his March 2017 Board hearing, the Veteran asserted that the April 2009 VA examinations were inadequate.  Based on these documents and the Veteran's testimony, the April 2009 examiner rushed through the examination, and the extent of the neck examination was asking the Veteran to look left and right and asking how much pain he was in.  According to the Veteran, the examiner did not allow him to fully express himself when answering questions, and when he tried to explain anything in more detail, the examiner continued to rush him.  The Veteran felt that he did not have a "good chance to be heard."  The Veteran also asserted that the examiner did not clearly indicate that he was going to evaluate the Veteran's migraines, and he did not ask the Veteran questions about the topic.  At his March 2017 hearing, the Veteran maintained that the April 2009 and November 2016 examinations were "completely different."  Specifically, in contrast to the April 2009 examination, the November 2016 VA examiner sat with the Veteran, asked him questions, sought clarification, discussed range of motion, used a ruler to test range of motion, and had the Veteran move his head in different directions.  

At his March 2017 hearing, the Veteran also indicated that the November 2016 examination reports generally reflected the nature and severity of disabilities throughout the course of the appeal.  Thus, particularly when considering this contention and the fact that the November 2016 examination reports contain sufficient findings to rate the Veteran's cervical spine and migraine headache disabilities under the appropriate diagnostic criteria and to determine whether the Veteran is entitled to separate disability ratings for cervical radiculopathy, the Board finds that the November 2016 examination reports describe the Veteran's disabilities in sufficient detail for the Board's evaluation to be fully-informed.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Accordingly, an additional medical examination or opinion is not necessary to decide the Veteran's claims.  See 38 C.F.R. § 3.326.  

The Veteran has not identified any additional relevant evidence, nor does the record otherwise indicate that there is outstanding relevant evidence to obtain.  Thus, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to his claims is required for VA to comply with its duty to assist.  

II.  Increased Rating: Headaches

	Legal Criteria

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule).  See generally 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can practicably be determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. § 4.27.  

VA has a duty to acknowledge and to consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  See Schafrath v. Derwinski, 1 Vet. App. 589, 592-93 (1991).  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating will be assigned.  Id.  

The Board will consider whether separate ratings may be assigned for separate periods of time based on the facts found, a practice known as "staged ratings," regardless of whether a case involves an initial rating.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  

The Veteran's migraine headaches are currently assigned a 30 percent rating under Diagnostic Code 8100, which specifically applies to migraine headaches.  See 38 C.F.R. § 4.124a, Diagnostic Code 8100.  Prior to November 5, 2016, they were assigned a 10 percent rating under the same diagnostic code.  Under Diagnostic Code 8100, a 10 percent disability rating is warranted for migraine headaches with characteristic prostrating attacks averaging one in two months over the last several months.  Id.  A 30 percent disability rating is warranted for migraine headaches with characteristic prostrating attacks occurring on an average of once per month over the last several months.  Id.  A 50 percent disability rating is warranted for migraine headaches with very frequent and completely prostrating attacks productive of severe economic inadaptability.  Id.  A 50 percent disability rating is the maximum schedular evaluation available under Diagnostic Code 8100.  

Diagnostic Code 8100 does not define the terms "prostrating" or "inadaptability," nor are definitions for these terms found elsewhere in the Rating Schedule.  However, a medical definition for the term "prostration" is "extreme exhaustion or powerlessness."  See Dorland's Illustration Medical Dictionary 1531 (32nd ed. 2012).  As for the term "inadaptability," the Court of Appeals for Veterans Claims has held that nothing in Diagnostic Code 8100 requires that a claimant be completely unable to work to qualify for a 50 percent rating.  See Pierce v. Principi, 18 Vet. App. 440, 446 (2004).  

	Factual Background

Here, the Veteran was afforded VA examinations pertaining to migraines and vertigo in April 2009.  The headaches examination report provides that the Veteran had been diagnosed with migraines and that the condition had existed since 2008.  He reported headaches as wrapping, sharp pain.  When his headaches occurred, he was able to go to work, but he required medication.  He experienced headaches two times per day on average, and they would generally last for 60 minutes.  His symptoms included lack of concentration, and he reported that his symptoms occurred constantly.  The Veteran treated his migraine headaches with Tylenol and Percocet.  He was able to perform daily living activities, such as driving, cooking, and performing household chores, and he was working as an analyst.  

On examination, the Veteran's head was normocephalic and atraumatic.  There was no history of stroke.  The Veteran spoke normally, and there were no residual visual problems.  The examiner indicated that the Veteran's diagnosis was migraines/severe headaches.  As to the functional impact of his headaches, the Veteran indicated that they limited his ability to concentrate.  

As for the Veteran's vertigo, he reported dizziness, lightheadedness, a sensation of the room spinning, and difficulty balancing.  The Veteran maintained that these symptoms occurred five times per week and would last for twenty minutes.  Auricle, external/internal ear, tympanic membrane, and mastoid examinations were within normal limits.  There was no disturbance of balance, and there was no finding of staggering or cerebella gait.  As the Veteran was not experiencing symptoms at the time of his examination, a diagnosis based on objective findings was not possible.  However, the examiner noted that the Veteran's history strongly suggested migraines associated with vertigo.  According to the examiner, the effect of the condition on the Veteran's usual occupation and daily activities was mild.  

A July 2009 private treatment record from neurologist S. Jahan provides that the Veteran had a two-year history of headaches that had worsened over the last three months.  The Veteran had chronic daily headaches, which started in the base of the head with secondary generalization, and these were noted as being mild to moderate and tolerable.  He also had migraines once or twice per week, which could last from two hours to two days.  His migraine headaches usually involved the left side of the face, and they were associated with dizzy spells to the extent that the Veteran would become nauseated and would have double vision.  The Veteran had never passed out from his migraine headaches, and there was no history suggestive of hemiplegic migraines.  The assessments included migraine headaches.  

In his August 2010 notice of disagreement, the Veteran maintained that he had prostrating attacks, as he would have to lie down with the lights off at times.  The Veteran indicated that these occurrences would last anywhere from twenty minutes to several hours.  The Veteran wrote that he had missed work several times since separation from service based solely on migraines that were so severe that he was unable to function.  

According to a June 2011 VA primary care note, the Veteran reported that his migraine frequency had increased to five or six times per week.  In October 2011 email correspondence with his VA primary care physician, the Veteran indicated that although he was taking medication every day to help control his migraine headaches, it did not always help.  The Veteran reported that his migraines were "really bad," occurred nearly daily, and included symptoms such as blurred vision, spots, vertigo, and light sensitivity.  

In a November 2013 statement, the Veteran estimated that he had missed more than twenty days of work on account of his migraines, and that on numerous other occasions, he had been ineffective on account of severe migraines that included blurred vision and that had "all but eliminated" his "ability to produce a cognitive thought."  The Veteran maintained that he experienced migraines several times a week, that they varied in duration, and that the most severe migraines would last a couple of days.  He also wrote that moderate to severe headaches were a daily occurrence generally.  The Veteran wrote that he had been using prescription or over the counter pain medication daily due to his migraines and his neck condition.  The Veteran suggested that the pain medication did not always eliminate his headaches.  According to the Veteran, the only method he found that eliminated pain temporarily was to lie in bed with a special orthopedic pillow, take Percocet, and turn the lights off.  

The Veteran also submitted buddy statements from N.H. and A.P. in November 2013.  N.H., who had been the Veteran's co-worker for three years, stated that during the course of their working relationship, the Veteran missed partial or whole days of work approximately twenty times or more on account of his neck condition and migraines.  According to N.H., the Veteran's neck pain or migraines often affected his work performance, and they sometimes affected his ability to work at all.  N.H. wrote that the Veteran's pain appeared to hinder not just his work, but "all aspects of his life."  A.P., the Veteran's co-worker of approximately four years, provided that he spent time with the Veteran in both professional and social environments.  A.P. wrote that the Veteran had mentioned on several occasions that he was suffering from back pain and from migraine headaches, and during these episodes, the Veteran appeared to be in great discomfort and significant pain.  A.P. estimated that the Veteran had left or missed work entirely on at least twelve occasions due to his pain-related symptoms.  He also wrote that the Veteran worked from home on several occasions.  A.P. provided that even in stress-free social environments, the Veteran has appeared to be in pain and discomfort, even when simply sitting for long periods of time.  

A VA neurologist performed a VA headaches examination in November 2016.  The examination report provides that the Veteran had two different types of headaches.  One was a pressure-like headache that was severe, lasted for four to five hours, and was not associated with photophobia.  The other type was a severe, frontal, throbbing headache associated with light and noise sensitivities and occasional nausea that lasted between six and thirty hours.  Each type of headache would occur approximately two to three times per month.  His treatment plan including taking medication for his headaches, which included Motrin, Aleve, and Percocet.  

The Veteran's headache pain symptoms included pulsating or throbbing head pain, in addition to pain on both sides of his head.  In addition, associated non-headache symptoms included nausea, sensitivity to light, sensitivity to sound, and changes in vision (such as scotoma, flashes of light, and/or tunnel vision).  According to the examiner, the Veteran had characteristic prostrating attacks of migraine/non-migraine headache pain that occurred, on average, once every month.  The Veteran did not have very prostrating and prolonged attacks of migraine/non-migraine pain productive of severe economic inadaptability.  The examiner noted a November 2007 brain MRI, which was unremarkable except for a mild, downward displacement of cerebellar tonsils below foramen magnum, but not greater than 5 mm., which was prominent, but within normal limits.  There were no other pertinent physical findings, compilations, conditions, signs, or symptoms that were related to the Veteran's diagnosed conditions, which were noted to be migraine headaches (including migraine variants) and atypical headaches.  The examiner indicated that the Veteran's condition impacted his ability work.  Specifically, the Veteran missed work once per month on account of his severe headaches.  

Private treatment records from the Neurology Center of Fairfax dated between November 2016 and January 2017 indicate treatment for multiple conditions, including migraine headaches, which the Veteran described as recurrent, severe, and throbbing.  In light of the Veteran's previously-noted Chiari malformation (downward displacement of the cerebellar tonsils), the Veteran underwent a brain MRI to evaluate for Chiari malformation.  A November 2016 MRI was essentially normal and showed no evidence of Chiari malformation.  

At his March 2017 hearing, the Veteran testified that since 2008, his migraines "ebb[ed] and flow[ed]" in terms of frequency and effects (i.e., vertigo and sensitivity to light), but that overall, the frequency and severity of his symptoms had remained "pretty consistent" and had not changed over time.  For instance, he has continually needed to use pain medication on a daily basis for his headaches, has had difficulty concentrating on account of his headaches, and has experienced slight vision changes and sensitivity to light.  He maintained that his headaches have interfered with his ability to work, and he estimated that on average, his headaches rendered him physically unable to perform work two to three days per month.  However, it was difficult for the Veteran to provide an estimate, as he is sometimes unable to perform for part of a day, while at other times, he is unable to perform for two to three days at a time.  He also has flexibility in terms of being able to control his own schedule and work from home.  The Veteran indicated that the April 2009 VA examination did not accurately reflect the severity of his disability at the time of the examination, and that overall, he felt that the November 2016 VA examination offered a more accurate description of the nature and severity of his disability over the entire course of the appeal.  

	Legal Analysis

Upon careful review of the evidence, the Board finds that for the period prior to November 5, 2016 an initial rating of 30 percent is warranted for the Veteran's migraine headaches disability.  The Board acknowledges that the April 2009 examination reports regarding headaches and vertigo do not tend to suggest incidences of prostrating attacks occurring once a month on average.  However, particularly when considering the Veteran's contentions regarding the adequacy of the April 2009 VA examination reports, the Board affords limited probative value to these reports.  In this regard, the Board places significant weight on the November 2016 VA headaches examination report, which reflects that the examiner conducted a thorough examination of the Veteran, considered his pertinent medical history, and offered opinions regarding the severity of the Veteran's disability based on his clinical expertise as a neurologist.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 300-01 (2008).  The Board also finds credible the Veteran's assertion that the November 2016 examination report is a more accurate reflection of the nature and severity of his migraine headaches disability for the entire period on appeal.  

As reflected above, the November 2016 VA examination report provides that the Veteran had characteristic prostrating attacks of migraine/non-migraine headache pain that occurred, on average, once every month, and highlights symptoms such as severe, pressure-like headaches, in addition to severe, frontal throbbing headaches associated with light and noise sensitivities, as well as occasional nausea, that would last between six and thirty hours.  Moreover, the Veteran's contention that the November 2016 VA examination report generally reflects the nature and severity of his condition prior to November 2016 is bolstered by medical treatment records during this period, which note reports of migraine headaches with associated dizzy spells/vertigo, nausea, double/blurred vision, and/or light sensitivity that occurred several times per week and could last between two hours to two days.  Finally, statements from the Veteran and co-workers during this period support a finding that the Veteran would occasionally miss partial or whole days of work on account of his migraine headaches.  Thus, when resolving reasonable doubt in favor of the Veteran, the evidence of record supports a finding that for the period prior to November 5, 2016, the symptomatology associated with his migraine headache disability more nearly approximated characteristic prostrating attacks occurring on an average of once a month.  

However, the preponderance of the evidence is against assigning a disability rating in excess of 30 percent at any time during the course of the appeal, as it does not support a finding that the Veteran's migraine headaches have been manifested by, or have more nearly approximated, very frequent, completely prostrating, and prolonged attacks productive of economic inadaptability.  As indicated above, the November 2016 VA examiner considered the Veteran's reports of headache pain and non-headache symptoms, including nausea, sensitivity to light, sensitivity to sound, and changes in vision.  He also considered the reported duration and frequency of the Veteran's symptoms, and the fact that the Veteran reported missing work once per month on account of his headaches, and indicated that the Veteran did not have very prostrating and prolonged attacks of migraines/non-migraine pain productive of severe inadaptability.  Instead, based on the examiner's medical expertise, the frequency of the Veteran's prostrating attacks over the last several months was only once every month.  While the Board acknowledges the Veteran's reports of his headaches interfering with his concentration and ability to work, the record reflects that the Veteran has maintained a full-time job.  Moreover, when considering the Veteran's reports of missing work or being otherwise unable to function at work on account of his headaches, the record only indicates that these instances occur, at most, two to three days per month.  Thus, the evidence of record does not more nearly reflect that he has had very frequent, completely prostrating, and prolonged attacks causing extreme exhaustion or powerlessness that have produced, or have been capable of producing, severe economic inadaptability.  

The Board has considered the Veteran's statements describing his symptoms, including periods during which he reported having moderate- to severe headaches that occurred almost daily, and his reports of having to lie down on occasion with the lights off on account of his headaches.  The Veteran is certainly competent to describe his observations, and the Board does not doubt that his headaches have had an impact on his occupation and his general daily functioning.  In this case, however, the Board finds that the objective medical findings by the November 2016 VA examiners are more persuasive, particularly with respect to determining the extent to which the Veteran has had prostrating attacks characterized by extreme exhaustion or powerlessness.  As indicated above, the objective medical findings do not support a rating higher than 30 percent at any time during the appeal period, as they do not suggest that the functional impairment from the Veteran's headaches have, on a very frequent and prolonged basis, risen to the level of producing, or being capable of producing, "severe economic inadaptability."  

Finally, the Board has also considered whether the Veteran's disability has warranted a higher evaluation under a different diagnostic code at any time during the appeal.  In this regard, Diagnostic Code 8100 contemplates the symptoms of the Veteran's migraine headaches with vertigo.  Additionally, there is no indication of any other schedular criteria that would afford the Veteran a more favorable rating under a different diagnostic code, nor does the record suggest that there are any separately ratable symptoms of the Veteran's disability.  In this regard, the Board notes that the Veteran's migraine headache disability rating includes vertigo.  However, a compensable rating for a vestibular disorder, such as vertigo, requires objective findings supporting a diagnosis of vestibular disorders, and there is no indication of any such findings here.  See 38 C.F.R. § 4.87, Diagnostic Code 6204.  Moreover, neither the Veteran nor his attorney have identified any other potentially applicable diagnostic code that would afford the Veteran a greater benefit.  

Thus, when affording reasonable doubt in favor of the Veteran, an initial disability rating of 30 percent is warranted for his severe migraine headaches with vertigo prior to August 5, 2016.  However, the preponderance of the evidence is against assigning a disability rating in excess of 30 percent for the Veteran's migraine headache disability for the period beginning August 5, 2016.  

      Other Considerations

While the Board does not have authority to grant an extraschedular rating in the first instance, the Board does have the authority to decide whether a claim should be referred to the VA Director of Compensation for consideration of an extraschedular rating.  See 38 C.F.R. § 3.321(b)(1).  The governing norm for an extraschedular rating is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or necessitated periods of hospitalization so as to render the regular schedular standards impractical.  See id.  The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate.  See id.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with established criteria.  

If the criteria reasonably describe a claimant's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is therefore adequate, and no referral is required.  See Thun v. Peake, 22 Vet. App. 111 (2008).  

Here, the rating criteria reasonably contemplate the Veteran's disability level and symptomatology pertaining to his severe migraine headaches with vertigo.  As reflected above, the Veteran's disability has been manifested by headache pain, in addition to non-headache symptoms such as nausea, sensitivity to light, sensitivity to sound, changes in vision, and reported difficulty concentrating.  Additionally, according to the November 2016 examination report, he misses approximately one day of work per month on account of his headaches.  For the reasons set forth above, the 30 percent rating assigned during the course of the appeal contemplates these impairments, as it accounts for prostrating attacks (i.e., attacks resulting in extreme exhaustion or powerlessness) that occur, on average, approximately once per month.  Moreover, there is no indication of an exceptional or unusual disability picture, such as marked interference with employment or necessitated periods of hospitalization.  On the contrary, a review of the Veteran's medical records shows no hospitalization pertaining to his headaches.  The evidence also does not suggest marked interference with employment on account of the Veteran's headache disability alone.  As noted above, the Veteran has maintained a full-time job, and the November 2016 VA examination report provides that the Veteran only has, on average, prostrating attacks once per month.  As such, the disability picture is contemplated by the Rating Schedule, and the assigned schedular rating is therefore adequate.  Consequently, referral for extraschedular consideration is neither required nor warranted under 38 C.F.R. § 3.321(b)(1) for the Veteran's migraine headache disability.  

III:  Increased Rating: Cervical Spine Disability

      Legal Criteria

The Veteran's cervical spine disability is currently assigned a 30 percent rating under hyphenated Diagnostic Code 5024-5237, which applies to cervical strain.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5024, 5237.  Prior to November 5, 2016, it was assigned a 10 percent rating under the same hyphenated diagnostic code.  Hyphenated diagnostic codes are used when a rating under one code requires the use of an additional diagnostic code to identify the basis for the evaluation assigned.  38 C.F.R. § 4.27.  Diagnostic Code 5024 applies to tenosynovitis.  38 C.F.R. § 4.71a, Diagnostic Code 5024.  Diagnostic Code 5237 applies to lumbosacral or cervical strain.  

The Rating Schedule provides that diseases rated under Diagnostic Code 5024 will be rated as degenerative arthritis based on limitation of motion of affected parts.  As such, Diagnostic Code 5003, which applies to degenerative arthritis, should also be considered when evaluating the Veteran's disability rating.  See 38 C.F.R. § 4.71a, Diagnostic Code 5024.  Under Diagnostic Code 5003, arthritis is rated on the basis of the limitation of motion of the affected joint.  When the limitation of motion of the affected joint is non-compensable under the appropriate diagnostic code, a rating of 10 percent is applied to each affected major joint.  See 38 C.F.R. § 4.71(a), Diagnostic Code 5003.  For the purpose of rating a disability from arthritis, the cervical vertebrae are considered a group of minor joints, ratable on parity with major joints.  38 C.F.R. § 4.45(f).  As the Veteran's cervical spine disability is compensable under Diagnostic Code 5024-5237, the rating criteria under Diagnostic Code 5003 will not be considered further herein.  

The Rating Schedule provides that disabilities rated under Diagnostic Code 5237 should be evaluated under the General Formula for Diseases and Injuries of the Spine (General Formula).  38 C.F.R. § 4.71a, Diagnostic Code 5237.  

Under the General Formula, a 10 percent disability rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees, but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion (ROM) of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined ROM of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of height.  38 C.F.R. § 4.71a, General Formula.  A 20 percent disability rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; combined ROM of the thoracolumbar spine not greater than 120 degrees; combined ROM of the cervical spine not greater than 170 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.  A 30 percent disability rating is assigned for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  Id.  A 40 percent disability rating is assigned for unfavorable ankylosis of the entire cervical spine; forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  Id.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent disability rating is assigned for unfavorable ankylosis of entire spine.  Id.  Objective neurologic abnormalities, if any, must be evaluated separately, under an appropriate diagnostic code.  Id. at Note (1).  

For VA compensation purposes, the normal findings for ROM of the cervical spine are flexion to 45 degrees, extension to 45 degrees, lateral flexion, both right and left, to 45 degrees, and rotation, both right and left, to 80 degrees.  38 C.F.R. § 4.71a, Plate V.  

Rating factors for a disability of the musculoskeletal system include functional loss due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion, weakness, excess fatigability, incoordination, pain on movement, swelling, or atrophy.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 205-06 (1995).  As such, in evaluating musculoskeletal disabilities, VA must determine whether pain could significantly limit functional ability during flare-ups, or when the joints are used repeatedly over a period of time.  See DeLuca, 8 Vet. App. at 206.  

Under 38 C.F.R. § 4.59, painful motion is a factor to be considered with any form of arthritis; however, this regulation is not limited to disabilities involving arthritis.  See Burton v. Shinseki, 25 Vet. App. 1 (2011).  The Court of Appeals for Veterans Claims has held that "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  See Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011).  Rather, pain may result in functional loss, but only if it limits the ability to "perform the normal working movements of the body with normal excursion, strength, speed, coordination[, or] endurance."  Id. (quoting 38 C.F.R. § 4.40).  

	Factual Background

In pertinent part, service treatment records dated from November 2007 through the Veteran's discharge from service reflect various treatment for neck pain and stiffness, in addition to sharp left shoulder pain and intermittent numbness that radiated from his neck to his left hand.  The treatment records reference an October 2007 MRI report of the Veteran's cervical spine, which showed multi-level degenerative changes, in addition to spinal stenosis at C6-7.  Physical therapy records from March 2008 and April 2008 show that based on hand grip tests, the Veteran had reduced left upper extremity strength.  There was no reduction of right upper extremity strength.  A December 2007 EMG study was normal and showed no evidence of mononeuropathy, polyneuropathy, or radiculopathy.  During this period, the Veteran denied any bowel or bladder dysfunction, foot drop, gait changes, or difficulty with activities such as buttoning or typing.  There were no noted sensory abnormalities, and a motor examination showed no dysfunction.  The Veteran had a normal gait and stance.  He had a physical profile on account of his neck condition, which prohibited him from running, jumping, lifting in excess of ten pounds, or performing sit-ups or push-ups.  He was using Percocet every six to eight hours for pain relief.  The assessments during this time included cervicalgia, intervertebral disc degeneration of the cervical spine, and cervical spinal stenosis.  In addition, a March 2008 service treatment record includes an assessment of cervical spinal stenosis with chronic cervical radiculopathy, no clear inciting event.  

According to an October 2008 report of medical history on separation from service, the Veteran affirmed a history of numbness of tingling; swollen or painful joints; and painful shoulder, elbow, or wrist.  The examining physician referenced the MRI showing a herniated disc at C5-6, and noted that there was muscle weakness at the left arm and second and third distal upper extremities.  The corresponding report of medical examination indicates spine/other musculoskeletal abnormalities, specifically, pain at the posterior neck with ROM.  The summary of defects or diagnoses includes chronic neck pain associated with cervical disc disease.  

The Veteran was afforded a VA examination pertaining to his neck in April 2009.  With respect to his cervical degenerative disc disease, the Veteran reported constant pain in his neck and left shoulder, in addition to stiffness and numbness.  The Veteran described the pain as squeezing, burning, aching, and sharp, and he rated it as a seven on a scale of ten.  The pain could be elicited by physical activity and stress, and it was relieved with Percocet.  It was noted that the Veteran was able to function with medication during times of pain.  The treatment was Percocet, physical therapy, chiropractic adjustment, Valium, cortisone injection, and acupuncture.  The Veteran reported that his condition had not resulted in any incapacitation.  As for functional impairment on account of his condition, the Veteran reported that he was unable to exercise or play with his children, and he was only able to have a desk job.  

The Veteran indicated that the pain that radiated to his left shoulder and arm occurred seven times per week and would last for twenty-four hours.  The pain was characterized as squeezing, burning, and sharp, and it was rated a six on a scale of ten.  The pain could be elicited by physical activity and stress, and it was relieved by rest and Percocet.  The Veteran denied any loss of bladder or bowel control.  

On physical examination, the Veteran's neck was supple with trachea midline.  There was no evidence of radiating pain on movement, muscle spasm, tenderness, or ankylosis.  ROM studies were performed, which showed normal ROM on forward flexion, extension, lateral flexion, and rotation movement.  Pain occurred at 45 degrees on forward flexion, extension, and lateral flexion testing, and it occurred at 80 degrees on rotation testing.  It was noted that the joint function of the cervical spine was additionally limited by pain, fatigue, and weakness following repetitive use and that weakness was the major functional impact.  According to the examiner, there was no additional limitation in terms of ROM following repetitive use.  The Veteran was not additionally limited by factors such as lack of endurance or incoordination following repetitive use testing.  There were no signs of cervical intervertebral disc syndrome with chronic and permanent nerve root involvement.  

Neurological examination of the upper extremities showed that motor function and sensory function were within normal limits.  Bilateral upper extremity reflexes revealed 2+ biceps and triceps jerk.  A cervical spine X-ray was within normal limits.  The examiner gave a diagnosis of cervical strain and found that there was no diagnosis of cervical radiculopathy because there was no pathology to render a diagnosis.  The examiner provided that the impact of the Veteran's condition on his usual occupation and daily activities was neck pain with prolonged activity.  

A May 2009 private treatment record from Beauregard Medical Center indicates that the Veteran was experiencing a flare-up of his neck symptoms and that pain was radiating to his left arm.  On physical examination, there was cervical spine tenderness and spasm.  The provisional diagnosis was degenerative disc disease of the cervical spine with stenosis and left radiculopathy.  

A July 2009 private treatment record from neurologist S. Jahan provides that the Veteran had a persistent burning sensation in the base of his neck with radiation mainly to the left shoulder, but noted that it went to the right side as well.  The Veteran had numbness and tingling involving his left three medial fingers, and he had weakness, more on the left side than the right.  The assessments included chronic neck pain, rule out cervical radiculopathy.  

According to a December 2009 private treatment record from Beauregard Medical Center, the Veteran complained of severe neck pain.  On physical examination, there was cervical spasm, and it was noted that the Veteran's ROM was "severely" reduced.  An April 2010 record from Beauregard notes pain radiating to the left arm, neck tenderness, restricted ROM, and neck spasms.  

In his August 2010 notice of disagreement, the Veteran wrote that the severe pain associated with his cervical spine disability, in addition to his claimed cervical radiculopathy, limited everything he did at all times.  For instance, he had gained 60 pounds since the in-service injury occurred, and he was no longer able to play freely with his children.  

April 2011 VA treatment records indicate that the Veteran reported that his neck pain and weakness associated with his bilateral upper extremities was getting progressively worse.  According to an April 2011 VA neurology consult, a 2010 MRI of the cervical spine showed small central disc protrusion at the C6-7 level, deep tendon reflexes that were hyper at the knee, and increased response at the left biceps.  It was noted that the picture could be compatible with a mild cervical myelopathy and that the disc protrusion could be the generator of the neck pain.  There were no bowel or bladder complaints, and hand gripping strength was strong bilaterally.  The little finger on both sides had reduced pinprick sensation (volar side).  There was occasional right finger cramping, and the Veteran felt that his gait was unsteady.  An EMG was recommended.  

A June 2011 VA neurology note includes results from motor nerve conductions, F-wave studies, sensory nerve conductions, and needle EMG examinations.  The provider indicated that this was essentially a normal study.  There was no electrophysiological evidence of a focal or generalized neuropathy.  The EMG testing did not document radiculopathy, but it was noted that radiculopathy may not be excluded by EMG due to limited sensitivity.  Recording during voluntary muscle contraction, the MUAP interference pattern was incomplete in several left arm muscles without any rapid firing units noted.  Thus, neurogenic recruitment was not documented.  This finding was nonspecific, and could be related to pain, incomplete effort, or central etiology.  A July 2011 VA neurology note referenced the June 2011 study and includes an assessment of unclear etiology for left arm motor and sensory impairment.  A brain MRI and blood work was recommended.  

A September 2011 VA neurology note provides that a brain and cervical MRI reports were reviewed and that the C6-7 bulge had improved compared to the previous scan.  The Veteran's left hand strength was weak, his left triceps measured 4/5 of MRC scale, and deep tendon reflexes were symmetrical.  The assessment was left neck/shoulder pain might be related to the cervical spine disease.  

In a November 2013 statement, the Veteran wrote that his neck condition severely impacted his ability to live his life efficiently.  The Veteran wrote that he experienced localized neck pain and limited range of motion, in addition to pain that radiated down his arms and back, and that the pain was often unbearable.  The Veteran provided that in addition to needing to take medication daily, he was forced to wear a neck brace due to the trouble he experienced with neck fatigue, which provided some temporary pain relief.  The Veteran was also using a TENS unit for pain management.  The Veteran had performed physical therapy and was constantly utilizing the exercises that he was taught, but he still experienced daily pain and fatigue, intermittent episodes that forced him to miss work, and an "overall degradation of [his] daily life."  The Veteran wrote that he had been told that he should not hold his small children and that he experienced episodes where he was unable to type due to the temporary loss of ability to control his fingers well enough, adding that typing was a requirement of his job.  The Veteran maintained that several times a week he experienced uncontrollable "twitching" in either his upper back, arm, hand, or entire finger.  He wrote that he was often required to move his shoulders to look in a certain direction because he was physically unable to turn his head.  

As noted above, in a statement received in November 2013, the Veteran's co-worker N.H. wrote that during the course of his three-year history of working with the Veteran, the Veteran had missed approximately 20 partial or whole work days on account of his neck condition and migraines, and that the pain often affected his work performance.  According to N.H., the Veteran was often slouched down in his chair at work to try to keep comfortable, and he was sometimes unable to turn his head to the side to speak.  N.H. also wrote that the Veteran's neck condition carried down into his arm at times, leaving it almost useless in the workplace.  

The Veteran was afforded another VA neck examination in November 2016.  The examination report provides that the Veteran has continued to have persistent, moderate- to severe neck pain since his initial in-service neck injury.  He reported flare-ups of severe neck pain three times per week that last approximately one day.  

On initial ROM testing, the Veteran's forward flexion was to 10 degrees, his extension was to 5 degrees, his right and left lateral flexion were to 5 degrees, and his right and left latera rotation was to 10 degrees, resulting in a combined ROM of 45 degrees.  Each ROM exhibited pain, and there was objective evidence of paraspinal muscle tenderness.  There was no evidence of pain with weight bearing.  The Veteran was able to perform repetitive-use testing with at least three repetitions, and there was no additional loss of function or range of motion after three repetitions.  The Veteran was not examined immediately after repetitive use over time, or during a flare-up, and the examiner provided that the examination was neither medically consistent nor inconsistent with the Veteran's statements regarding functional loss with repetitive use over time or during flare-ups.  Additionally, the examiner was unable to say, without resorting to mere speculation, whether pain, weakness, fatigability, or incoordination significantly limited functional ability with repeated use over time, or during flare-ups, as the examination was not performed after prolonged use or during a flare-up.  

The Veteran exhibited muscle spasm and guarding of the cervical spine, which did not result in abnormal gait or abnormal spinal contour.  According to the examiner, additional factors contributing to his disability were interference with sitting and standing, as the Veteran had increased pain when sitting or standing for a long time.  

Muscle strength testing was performed, in addition to reflex and sensory exams, which showed normal strength, normal deep tendon reflexes, and normal sensation to light touch.  The Veteran had no muscle atrophy, and according to the examination report, the Veteran did not have radicular pain or any other signs or symptoms due to radiculopathy.  There were no other neurologic abnormalities related to a cervical spine condition, such as bowel or bladder problems due to cervical myelopathy.  The Veteran did not have intervertebral disc syndrome and episodes requiring bed rest, and there was no ankylosis of the spine.  The Veteran was not using any assistive devices on account of his neck disability.  

The examination report provides that arthritis of the cervical spine was documented on X-ray, and it noted the results of the October 2007 and April 2011 cervical spine MRIs showing multi-level degenerative changes, evidence of spinal stenosis at C6-7, and minimal residual C6-7 disc bulge.  The examination report also referenced the Veteran's December 2007 EMG showing a normal electrodiagnotic study.  The examiner provided that the Veteran's neck disability did impact his ability to work, as he missed work approximately once per month due to his disability.  

A private treatment record from the Neurology Center of Fairfax dated November 1, 2016, provides that the Veteran reported neck pain with radiation into both arms, left arm weakness, and recurrent, severe "crushing" left hand pain, in addition to intermittent twitching and trigger-finger occurrences in the right hand.  He had failed treatment with narcotic medications, centrally acting pain medications (i.e., nortriptyline, gabapentin, etc.), physical therapy, epidural injections, and trigger-point injections.  He found that the most beneficial oral medication was ibuprofen.  

Strength testing showed 4/5 proximal left upper extremity weakness and 4+/5 distal left upper extremity weakness.  Strength was otherwise normal, as was tone.  The Veteran's reflexes were asymmetric with increased reflexes in the right upper extremity as compared to the left.  He had symmetrical Hoffmann and Tromner's signs.  Sensation was decreased in a left C5-6 distribution and was otherwise normal.  According to the treating provider, examination findings and history were concerning for progressive cervical stenosis with associated myeloradiculopathy.  However, the pattern of weakness in the left upper extremity was not entirely consistent with isolated radiculopathies.  It was noted that the Veteran did have a history of Chiari malformation.  

The Veteran's Neurology Center records include an upper extremity EMG study that was conducted in November 2016.  The EMG study was abnormal and showed electrodiagnostic evidence for electrically mild remote right C5-6 radiculopathy and a very mild right ulnar neuropathy at the elbow.  There was no evidence of brachial plexus neuropathy, or any peripheral neuropathy process affecting the left upper extremity.  MRIs of the Veteran's brain and cervical spine were also obtained.  The results from the brain MRI are noted above.  As for the cervical spine MRI, it showed minor degenerative changes, but no evidence of focal disc herniation or of nerve root impingement.  

A Neurology Center treatment record dated November 10, 2016 references the MRIs and EMG study.  According to the treatment record, the EMG of the upper extremities showed evidence for a subtle, remote C5-6 radiculopathy and a very mild ulnar neuropathy at the right elbow.  It was noted that findings pertaining to the left arm were normal.  The treating provider was somewhat suspicious that the weakness in the Veteran's left arm could be functional in nature, adding that there was a clear giveaway component that was not associated with pain, and there was no atrophy of the left upper extremity.  There was no indication as to what secondary gain there might be.  Additionally, nothing on the brain or cervical MRI accounted for the Veteran's generalized left arm weakness.  The Veteran was referred for an ultrasound to evaluate for possible vascular thoracic outlet syndrome as a potential cause of his left upper extremity symptoms.  A January 2017 treatment record provides that the Veteran had not yet completed the ultrasound to look for compression of the left subclavian artery or vein.  

At his March 2017 Board hearing, the Veteran testified that he has experienced constant pain since his neck injury occurred in 2007.  He also maintained that his neck disability had a constant impact on his activities of daily living, such as the way he sits in a chair, the way he adjusts his body, and the frequency at which he needs to get up and walk.  The Veteran also discussed the pain that radiated from his neck into both of his arms and hands, and he noted that he had reduced strength in his left hand.  

	Legal Analysis

For the period prior to November 5, 2016, the evidence of record supports assigning an initial increased rating of 30 percent for the Veteran's cervical spine disability.  Although the April 2009 VA examination report indicates that he exhibited normal ROM of the cervical spine, the Board places limited probative value on this examination report given the Veteran's assertions regarding the adequacy of the examination.  Particularly when considering the Veteran's contention that the November 2016 VA examination report rendered a more accurate reflection of his disability picture throughout the entire appeal period, and the fact that the examination report establishes that the examiner conducted a thorough examination of the Veteran's cervical spine, considered pertinent medical history, and offered opinions regarding the severity and functional impact of the Veteran's disability based on his medical expertise as a neurologist, the Board finds the November 2016 examination report to be highly probative.  See Nieves-Rodriguez, 22 Vet. App. at 300-01.  As set forth above, the November 2016 VA examination report provides that the Veteran had forward flexion of the cervical spine to 10 degrees.  A December 2009 treatment record noting "severely reduced" ROM of the cervical spine also lends support to the Veteran's contention that the November 2016 examination report generally reflects the nature and severity of his condition prior to November 2016.  Thus, when affording the Veteran the benefit of the doubt, the record supports a finding that the symptomatology associated with his cervical spine disability more nearly approximated forward flexion to 15 degrees or less prior to November 5, 2016.  

However, there is no basis for assigning a rating higher than 40 percent at any time during the course of the appeal, even when considering factors such as additional functional loss due to pain, pain on movement, fatigue, or weakness, to include functional loss during flare-ups or with repeated use.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. at 204-07.  The examination reports and medical evidence of record provide no documentation of unfavorable ankylosis of the cervical spine.  There is also no indication of symptoms that would more nearly approximate such.  Specifically, there is no evidence of record that tends to suggest that the Veteran's entire cervical spine is fixed in flexion or extension, which results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  38 C.F.R. § 4.71a, General Formula, Note 5.  Accordingly, the Board finds that throughout the course of the appeal, a 30 percent evaluation adequately portrays any functional impairment that the Veteran has experienced as a consequence of his disability.  

The Board has also considered whether the Veteran's disability warrants a higher evaluation under a different diagnostic code at any point during the course of the appeal.  While the Board acknowledges that the Veteran has reported needing to lie down on account of his disability on occasion, there is no objective evidence of intervertebral disc syndrome (IVDS) based on incapacitating episodes requiring prescribed bed rest and treatment by a physician.  Accordingly, there is no basis for applying the Formula for Rating IVDS Based on Incapacitating Episodes.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  As the record raises no other indication of potentially applicable diagnostic codes, the Board concludes that a different diagnostic code would not justify a higher evaluation at any time during the appeal.  

Finally, the Board has considered the Veteran's statements describing his pain, stiffness, and discomfort, as well as the impact that his cervical spine disability has had on his occupation and his activities of daily living.  For instance, as noted above, the Veteran has maintained that his cervical spine disability has a constant impact on his activities daily living.  The Veteran is certainly competent to describe his observations, and the Board finds no reason to doubt that his disability affects his occupational and daily functioning.  In this case, however, the Board finds that the objective medical findings by skilled professionals, particularly, the November 2016 examiner, are more persuasive.  Further, as indicated above, the objective medical findings do not support a rating higher than 30 percent for the Veteran's cervical spine disability at any time during the course of the appeal.  

Accordingly, when affording reasonable doubt in favor of the Veteran, an initial disability rating of 30 percent is warranted for his cervical spine disability prior to November 5, 2016.  However, the preponderance of the evidence is against assigning a rating in excess of 30 percent for the Veteran's cervical spine disability at any time during the period on appeal.  

	Other Considerations

As to whether additional compensation for neurological impairment is warranted, the General Rating Formula requires consideration of neurological findings, to include bladder or bowel impairment, separate from orthopedic manifestations.  38 C.F.R. § 4.71a, Diagnostic Code 5237, Note 1.  As the Veteran's claimed cervical radiculopathy is addressed below, it will not be discussed further in this section.  As to any other neurological impairments, the Veteran has not endorsed symptoms such as bowel or bladder changes.  Moreover, the objective medical evidence does not suggest any other neurologic abnormalities or findings related to the Veteran's cervical spine disability, such as bowel or bladder problems.  Accordingly, aside from right upper extremity radiculopathy, the evidence is against a finding that a separate evaluation for bowel, bladder, or other neurological impairment is warranted in the Veteran's case.  

The Board has also considered whether referral for extraschedular consideration is warranted and concludes that the rating criteria reasonably contemplate the Veteran's disability level and symptomatology.  As reflected above, the Veteran's disability has been manifested by pain and limitation of motion.  For the reasons set forth above, the 30 percent rating assigned during the course of the appeal contemplates the Veteran's impairments.  Although the Veteran has characterized his disability as having an impact on every aspect of his life, there is no indication of an exceptional or unusual disability picture, such as marked interference with employment or necessitated periods of hospitalization.  The Veteran's medical records show no hospitalization pertaining to his cervical spine disability.  The evidence also does not suggest marked interference with employment on account of his cervical spine disability alone.  As noted above, the Veteran has maintained a full-time job, and the November 2016 VA examination report provides that the Veteran misses, on average, one day of work per month on account of his disability.  As such, the disability picture is contemplated by the Rating Schedule, and the assigned schedular rating is therefore adequate.  Consequently, referral for extraschedular consideration is neither required nor warranted under 38 C.F.R. § 3.321(b)(1) for the Veteran's cervical spine disability.  To the extent that the Veteran has been additionally impacted by upper extremity symptoms that he attributes to his cervical spine disability, these symptoms are addressed below.  

IV.  Separate Ratings for Cervical Radiculopathy

As an initial matter, because the facts pertaining to the Veteran's claimed bilateral cervical radiculopathy are contained in the medical evidence and lay statements pertaining to his claim for an increased rating for his cervical spine disability, such facts are incorporated herein.  

To establish a right to compensation for a present disability, a veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. E.g., Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

As noted above, when evaluating disabilities of the spine under the General Rating Formula, associated objective neurologic abnormalities are to be evaluated separately under an appropriate diagnostic code.  38 C.F.R. § 4.71a, Diagnostic Code 5237, Note 1.  In essence, a diagnosis of an objective neurologic abnormality associated with certain service-connected diseases of the spine, such as cervical radiculopathy, satisfies the elements required for establishing service connection.  

In rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, the relative impairment and motor function, trophic changes, or sensory disturbances.  38 C.F.R. § 4.120.  

When rating radiculopathy involving the upper radicular group, such as the fifth and sixth cervicals, Diagnostic Code 8510 applies.  38 C.F.R. § 4.124a, Diagnostic Code 8510.  Under Diagnostic Code 8510, mild incomplete paralysis of either the major (dominant) or minor (non-dominant) upper extremity warrants a 20 percent rating.  Id.  A 30 percent rating requires moderate incomplete paralysis of the minor upper extremity.  Id.  A 40 percent rating requires moderate incomplete paralysis of the major upper extremity, or severe incomplete paralysis of the minor upper extremity.  Id.  A 50 percent rating requires severe incomplete paralysis of the major upper extremity.  Id.  A 60 percent rating is warranted when there is complete paralysis of the minor upper extremity, or, when all shoulder and elbow movements on the minor side are lost or severely affected but hand and wrist movements are not affected.  Id.  A 70 percent rating is warranted when there is complete paralysis of the major upper extremity, or, when all shoulder and elbow movements on the major side are lost or severely affected but hand and wrist movements are not affected.  Id.  

The term "incomplete paralysis" with peripheral nerve injuries indicates a degree of loss or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to the varied level of the nerve lesion or to partial regeneration.  38 C.F.R. § 4.124a, Diseases of the Peripheral Nerves, Note.  When the involvement is wholly sensory, the rating should be for mild, or at most, the moderate degree.  See id.  

The words "mild," "moderate," and "severe," as used in the various diagnostic codes, are not defined in the Rating Schedule.  Accordingly, rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  See 38 C.F.R. § 4.6.  

Particularly in light of the private treatment records from the Neurology Center, which include a diagnosis of mild, remote right C5-6 radiculopathy based on an EMG study, the Board finds that separate rating is warranted for cervical radiculopathy of the right upper extremity beginning July 15, 2009, the earliest date that the record includes any indication of right upper extremity radiculopathy symptoms, such as pain radiating from the neck to the right arm.  Although a diagnosis of right upper extremity radiculopathy was not confirmed until November 2016, the Veteran is competent to report observable symptomatology, such as radiating pain.  See, e.g., Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Moreover, given that Dr. Jahan's assessments included "rule out cervical radiculopathy," the Board finds that it is appropriate to afford the Veteran the benefit of the doubt and find that the evidence of record supports a diagnosis of cervical radiculopathy of the right upper extremity as of July 15, 2009.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

However, as there is no lay or objective evidence of record to support a finding of cervical radiculopathy of the right upper extremity prior to July 15, 2009, the evidence of record is against awarding a separate rating for such prior to this date.  In this regard, the Board finds significant that neither the Veteran's service treatment records, the April 2009 VA examination report, nor a May 2009 private treatment record from Beauregard Medical Center include any documentation of right upper extremity symptoms.  Instead, these records only include documented complaints of, and findings pertaining to, the Veteran's left arm.  As such, there is no basis for assigning a separate rating for right upper extremity radiculopathy prior to July 15, 2009.  

The Board also finds that beginning July 15, 2009, a 20 percent disability rating is warranted for the Veteran's right upper extremity radiculopathy based on mild, incomplete paralysis of the dominant upper extremity.  As set forth above, based on the November 2016 EMG study, the Veteran's right upper extremity radiculopathy was characterized as "mild" and "remote."  While there are some reports of intermittent "trigger finger" occurrences, cramping, and twitching in the right hand, the primary symptom attributable to the Veteran's right upper extremity radiculopathy appears to be radiating pain from the neck to the right arm.  The record does not establish that the Veteran has exhibited right arm weakness or muscle atrophy.  Muscle strength testing, deep tendon reflex examinations, and light touch testing of the right upper extremity was normal at the November 2016 VA examination, and the Veteran's private medical treatment records only show reduced strength in the left upper extremity.  Accordingly, the record weighs against a finding that the Veteran's disability picture has more nearly approximated that associated with a 30 percent disability rating, namely, moderate incomplete paralysis of the right upper extremity, at any time since July 15, 2009.  

Despite the Veteran's documented history of reported pain and numbness radiating from his neck to his left arm and hand, in addition to left arm weakness, the evidence of record weighs against a finding that the Veteran has cervical radiculopathy of the left upper extremity.  In this regard, the Board finds the November 2016 VA examination and private medical treatment records from the Neurology Center to be particularly probative.  

As reflected above, the November 2016 VA examiner found that there were no signs or symptoms due to radiculopathy.  Additionally, the Veteran's muscle strength testing, deep tendon reflexes, and sensation to light touch testing were normal on the left side.  While the private treatment records from the Neurology Center show left upper extremity weakness, the Veteran's treating provider indicated that the pattern of left arm weakness was not entirely consistent with isolated radiculopathies.  Moreover, based on an EMG study, there was no evidence of any brachial plexus neuropathy or peripheral neuropathic processes affecting his left upper extremity.  The Veteran's treating provider at the Neurology Center also indicated that he was somewhat suspicious that the Veteran's left arm weakness could be functional in nature, as there was a clear giveaway component not associated with pain, and the Veteran had no atrophy of the left upper extremity.  Additionally, there was nothing on brain or cervical MRI to account for the Veteran's generalized left arm weakness.  Instead, it was noted that there was a possibility that the Veteran's left upper extremity symptoms might be the result of a vascular thoracic outlet syndrome.  The Board also finds compelling that previous EMG studies conducted in December 2007 and June 2011 were essentially normal.  While the Board acknowledges that the June 2011 treating provider indicated that radiculopathy could not altogether be excluded on the basis of that particular EMG study alone, when considered along with the other medical evidence of record, it further weighs against a finding that the Veteran has a diagnosis of left upper extremity radiculopathy.  

The Board has considered the fact that there are several treatment records documenting reports of radiating pain and numbness from the neck to the left upper extremity that include assessments of cervical radiculopathy, such as the March 2008 service treatment record and the May 2009 private treatment record from Beauregard Medical Center, as well as the July 2009 private treatment record from S. Jahan that includes an assessment of chronic neck pain, rule out cervical radiculopathy.  However, as these assessments appear to have been made based solely upon the Veteran's reported symptomatology, as opposed to any objective findings, they are significantly outweighed by the evidence discussed above, particularly, multiple EMG tests showing no indication of the Veteran's cervical spine disability resulting in a neurological disorder affecting the left upper extremity.  Moreover, the Veteran's treating provider at the Neurology Center indicated that the Veteran's pattern of left arm weakness was not entirely consistent with isolated radiculopathies, that there was nothing on brain or cervical MRI to account for the Veteran's generalized left arm weakness, and that there was a possibility that the Veteran's left upper extremity symptoms might be the result of a vascular thoracic outlet syndrome.  

Without competent evidence of a current disability, service connection cannot be granted.  See, e.g., Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) ("Congress specifically limits entitlement for a service-connected disease or injury to cases where such incidents have resulted in a disability," and "[i]n the absence of proof of a present disability[,] there can be no valid claim.").  Thus, as the competent medical evidence of record weighs against a finding that the Veteran has had a current diagnosis of cervical radiculopathy of the left upper extremity, there is no basis for assigning a separate rating for such.  

The Board recognizes the Veteran's lay testimony of record, and it has no reason to doubt that the Veteran has experienced pain and numbness radiating from his neck to his left upper extremity, in addition to left upper extremity weakness.  The Veteran is indeed competent to report such observable symptomatology.  See, e.g., Layno, 6 Vet. App. at 469-70.  Crucially, however, diagnosing a neurological disorder associated with a cervical spine disability, such as cervical radiculopathy, is beyond the scope of lay observation and therefore must be competently diagnosed by a medical professional.  See Jandreau, 492 F.3d at 1377.  As such, the Veteran's lay assertions do not constitute a competent clinical diagnosis of a current neurological disorder affecting the left upper extremity, to include cervical radiculopathy, that is associated with his cervical spine disability.  See 38 C.F.R. § 3.159(a)(1) ("Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.").  Thus, despite long-standing reports of radiating left arm pain, numbness, and weakness, the weight of the evidence is against a finding that the Veteran has had a diagnosis of left upper extremity radiculopathy at any time during the course of the appeal.  In the absence of a current diagnosed disability, a separate disability rating for left upper extremity radiculopathy cannot be granted.  See Shedden, 381 F.3d at 1167; Brammer, 3 Vet. App. at 225; see also 38 C.F.R. § 4.71a, Diagnostic Code 5237, Note 1.  

In summary, when affording reasonable doubt in the Veteran's favor, a 20 percent disability rating is warranted for the Veteran's right upper extremity radiculopathy, beginning July 15, 2009.  However, a separate disability is not warranted for left upper extremity radiculopathy, as the preponderance of the evidence is against a finding that the Veteran has had a current diagnosis of left upper extremity radiculopathy.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  As the preponderance of the evidence is against the Veteran's claim, that doctrine does not apply, and entitlement to a separate, neurological rating for radiculopathy of the left upper extremity must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


ORDER

For the period prior to November 5, 2016, an initial increased rating of 30 percent for the Veteran's severe migraine headaches with vertigo, but no higher, is granted, subject to the laws and regulations governing payment of VA compensation.  

For the period beginning November 5, 2016, an increased rating in excess of 30 percent for the Veteran's severe migraine headaches with vertigo is denied.  

For the period prior to November 5, 2016, an initial increased rating of 30 percent for the Veteran's cervical spine disability, but no higher, is granted, subject to the laws and regulations governing payment of VA compensation.  

For the period beginning November 5, 2016, an increased rating in excess of 30 percent for the Veteran's cervical spine disability is denied.  

Beginning July 15, 2009, a separate 20 percent evaluation for right upper extremity radiculopathy associated with the Veteran's cervical spine disability is granted, subject to the laws and regulations governing payment of VA compensation.  

Service connection for left upper extremity radiculopathy associated with the Veteran's cervical spine disability is denied.  




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


